DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The Information Disclosure Statement filed 29 September 2020 fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because: (1) the U.S. patent document listed as “A35” lists an incorrect document number; (2) the foreign patent documents listed as “B6,” “B7,” and “B8” are published in a non-English language; and (3) the other document listed as “C37” could not be found in the file.  It has been placed in the application file, but the noted references above not been considered as to the merits.  Applicant is advised that the date of any re-submission of any item of information contained in this information disclosure statement or the submission of any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the statement, including all certification requirements for statements under 37 CFR 1.97(e).  See MPEP § 609.05(a).

Allowable Subject Matter
Claims 30 and 51-57 are allowed.
The following is Examiner’s statement of reasons for allowance:
With respect to claims 30 and 51-57, Examiner considers Satchell (US 2007/0108100) to be the closest relevant prior art reference.  Satchell discloses a process comprising feeding a high sulfur fuel oil (1) to a residue hydroconversion zone (2) and contacting such oil with hydrogen (4) in the presence of a catalyst at residue hydroconversion conditions in an ebullated bed reactor (see Satchell, paragraphs [0022] and [0023]) to form a reactor zone effluent separated into liquids, purge gases, and unconverted oils and pitch; the unconverted oils being directed to solvent separation (6) to form a deasphalted oil (11) which is recycled to the hydroconversion zone and the pitch (10) being directed to pitch treatment (12).  It is without doubt that the recovered liquids (petroleum distillates) of Satchell would be useful and usable as a fuel, as would be readily recognized by anyone having ordinary skill in the art.  However, Satchell does not disclose or suggest wherein the process includes a step of combining the hydroconverted liquids with a light tight oil to form a blended fuel.  Thus, Examiner finds Applicant’s claims 30 and 51-57 patentable over the disclosure of Satchell.
Any comments considered necessary by Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Randy Boyer whose telephone number is (571) 272-7113.  The examiner can normally be reached Monday through Friday from 10:00 A.M. to 7:00 P.M. (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Prem C. Singh, can be reached at (571) 272-6381.  The fax number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Randy Boyer/
Primary Examiner, Art Unit 1771